The majority opinion holds that the statutory provisions in question apply only to beginners who are receiving instruction for the purpose of qualifying as licensed drivers, and that as the plaintiff's driver in the instant case had had previous experience, she was not a beginner and her operation of this car was illegal. I am unable to concur in those views. It is true, as we said inHughes v. New Haven Taxicab Co., 87 Conn. 416,87 A. 721, that this legislation provided a method by which beginners could learn to operate a motor vehicle. We did not say, nor do I believe the intent to have been, that that was the sole purpose of the statute. *Page 482 
It does not seem to me it was intended to bar one who had had previous experience but was for some good reason without a license at the time. The Act of 1921 does not in terms make this limitation to beginners. Moreover, the interpretation put upon it renders meaningless that portion of the statute which reads, ". . . any person over sixteen years of age who has not been refused and who has not had his motor vehicle license suspended or revoked, may operate a motor vehicle. . . ." If the statute intended only beginners, what possible meaning has the quoted clause? Clearly, a beginner who has never learned to drive, could not previously have had a motor vehicle license suspended or revoked. On the other hand, an experienced operator whose license had expired by limitation pending the purchase of a new car, or who for other good reason was temporarily without a license, might well be receiving instruction in the driving of a new car, perhaps one of a different make from that which he had previously operated.
It is fundamental that every part of a statute is presumed to have a purpose, and every part should be so construed as best to harmonize with that purpose, and with every other part of the Act. Correct statutory construction requires that every word, clause and provision be given a meaning and effect if legitimately possible. The important object to be attained is the accomplishment of the underlying purpose of the legislation. "To arrive at the real meaning, it is always necessary to take a broad general view of the Act, so as to get an exact conception of its aim, scope and object." (Lord Coke's Rule). Endlich on Interpretation of Statutes, pp. 29, 35, 37, 45, 50.
This particular legislation has already been considered by this court. We said in the Hughes case that its primary purpose was "to promote the public *Page 483 
safety." Surely that purpose is not promoted by denying to one who has already had some experience, the right to drive under instruction, while permitting one who does not know how to operate a car, the right to do so under instruction.
The present case illustrates what may result from such an interpretation. The jury found that the plaintiff's car had come to a standstill where it had a legal right to be, and had been there two minutes when the defendant approached from the rear and negligently ran into it, setting it on fire and destroying it, and putting the lives of the plaintiff and his driver in jeopardy.
The plaintiff had instructed his driver in anything she wished to know about the operation of the car; had told her how to stop the car, how to use the foot brake and clutch, and sat next to the emergency brake intending to use it if necessary, and having his hand on it when the car came to a stop. He was watching and paying particular attention to the manner in which the driver was operating the car. The car having for two minutes been at a standstill when the collision came, it is clear that the actual operation of it had no possible relation to the collision, and the jury necessarily found the plaintiff and his driver were not negligent.
Yet, under such circumstances, it is said the statute denies the plaintiff a recovery for the reason that the driver had, at some previous time, had experience in driving, and so was not a beginner.
If the purpose of an Act is open to doubt, that which best comports with convenience, reason and justice, should be sought. If one construction leads to injustice or absurdity, another should be adopted if within the bounds of grammatical construction and reason; and it has been said that the presumption against absurdity is probably a more powerful guide *Page 484 
to construction than even that against unreason, inconvenience or injustice. Endlich on Interpretation of Statutes, pp. 324, 343, 350.
But I do not think the operation of the plaintiff's car was necessarily illegal, even on the construction now given the statute. If the privilege is confined to beginners who are receiving instruction "for the purpose of acquiring sufficient skill to qualify as licensed operators," when does a beginner cease to be such? The logic of the present interpretation is that if sufficient skill to obtain a license is acquired in ten days, the purpose is met, the privilege has been exhausted and driving under further instruction for twenty days would be unlawful. The finding as to the driver's qualification in the present case is simply that she "had driven automobiles over a period of three years." It does not appear when, where or under what circumstances she had done so. This falls far short of proof that she was able on the date in question to "qualify as a licensed operator." A defendant who aims to escape liability by setting up this defense should be required by fundamental rules of procedure and in all fairness, to prove it.
In this opinion WHEELER, C.J., concurred.